Title: From George Washington to George Fraser, 18 November 1755
From: Washington, George
To: Fraser, George

 

To Lieutenant George Frazier, of the Virginia Regiment.
[Fredericksburg, 18 November 1755]

You are to remain at this place, in order to receive any Recruits which may come here, and forward up any Stores which may be wanted at the Fort. You may enlist all the men you can meet with here, without going out of Town (Servants and Apprentices excepted) and are not to discharge any Man after he is duly enlisted. If Captain Harrison should arrive here, without receiving any particular Orders from me, you are to acquaint him, it is my Orders that he proceed immediately to Winchester, with his Company. Given &c. at Fredericksburgh, November 18th 1755.
